Citation Nr: 1207501	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for a genitourinary disability, claimed as testicular cancer. 

5.  Entitlement to service connection for an acquired psychiatric disability, to include attention deficit hyperactivity disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1992. 

This case is before the Board of Veterans' Appeals.  Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  Pursuant to the Veteran's request, a video conference hearing before a Veterans Law Judge was scheduled for May 2007.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2011).  In March 2010 the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have been present during service or within one year following separation from service; and current tinnitus, first diagnosed after service, is not shown to be related to a disease, injury, or event of service origin.

2.  A bilateral hearing loss disability was not affirmatively shown to have been present during service or within one year following separation from service; current bilateral hearing loss disability, first diagnosed after service, is not shown to be related to a disease, injury, or event of service origin.

3.  A back disability is not currently shown.

4.  A genitourinary disability, claimed as testicular cancer, is not currently shown.

5.  An acquired psychiatric disability is not currently shown.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and service connection for bilateral hearing loss disability as a chronic disease may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A genitourinary disability, claimed as testicular cancer, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  An acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2004, December 2004, May 2010, and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  In accordance with the Board remand, the RO attempted to obtain additional evidence from the Veteran.  The mail was returned as undeliverable.  Thereafter, the RO mailed a development letter, notifications of scheduled VA examinations and a supplemental statement of the case to the address of record.  Although there is no indication that the mail was returned as undeliverable, the Veteran failed to respond to the RO's request for additional information.  The Veteran also failed to appear for the scheduled VA examinations and has not indicated any reason for her failure to report to the VA examinations.  The Veteran's representative who also received a copy of the correspondence and subsequent supplemental statement of the case, submitted further argument on his behalf in October 2011.  If a Veteran relocates or changes mailing address, it is the Veteran's responsibility to notify VA.  There is no burden on the part of the VA to locate the Veteran.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here the RO attempted to notify the Veteran and afford him examinations to address his medical questions.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  In light of his failure to cooperate, the Board concludes that a remand for an additional examinations would serve no purpose and the Board finds that the duty to assist has been satisfied with this regard.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A Veteran is presumed to be in sound condition when on entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

When a condition is properly found to have been pre-existing, the presumption of aggravation provides that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002), 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, including sensorineural hearing loss, malignant tumors, psychoses, and arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

As an initial matter, in March 2010, the Veteran's claims for service connection were remanded to afford the Veteran the opportunity for VA examinations to determine the nature and etiology of the claimed disabilities.  The Veteran was scheduled for VA examinations, but he failed to report for the examinations and did not offer good cause for that failure to report.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2011).  

Hearing loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that he has hearing loss and tinnitus that are related to exposure to acoustic trauma during service. 

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the evidence shows that the Veteran currently has diagnosis of hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2011).  As tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability, the Veteran is competent to declare that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Having determined that the Veteran currently has diagnoses of tinnitus and bilateral hearing loss for VA disability purposes, the remaining question before the Board is whether there is nexus between the currently diagnosed tinnitus and hearing loss and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran attributes his hearing loss and tinnitus to in-service excessive noise exposure, it does not necessarily follow that there is a relationship between any current bilateral hearing loss or tinnitus and his service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value that the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Initially, the Board notes that while the Veteran contends he incurred acoustic trauma because he spent time on the flight line, his personnel records show a military occupational specialty of law enforcement specialist, and the service records do no document exposure to excessive noise or acoustic trauma.  Thus the Board finds that the evidence of record fails to establish that the Veteran was exposed to extensive acoustic trauma during his service.  

The service medical records show that the Veteran's hearing was noted to be normal upon enlistment.  The service treatment records are void of findings, complaints, symptoms, or diagnoses related to hearing loss or tinnitus.  And there is no evidence contemporaneous with service from any other source to affirmatively show that bilateral hearing loss or tinnitus was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing loss or tinnitus within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss and tinnitus in service is not established in this case.  38 C.F.R. § 3.303(b) (2011).  

To the extent that the Veteran claims continuity of symptomatology of decreased hearing and ringing in his ears after the claimed in-service excessive noise exposure and after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, private treatment records initially document hearing loss in 2004.  As the initial documentation of bilateral hearing loss is well beyond the one-year presumptive period for manifestation of hearing loss as a chronic disease, the Board finds that service connection cannot be established for hearing loss on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Additionally, in view of the lengthy period without evidence of treatment for hearing loss or tinnitus, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the evidence does not show, nor does the Veteran claim, that his hearing problems have been symptomatic since service.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

As for service connection based on the initial diagnoses after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2011).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

In a March 2004 private opinion, a Board Certified Hearing Instrument Specialist.  opined that the Veteran's bilateral hearing loss and tinnitus were "almost certainly due to unprotected noise exposure" related to his service.  It appears that the opinion was not on a thorough review of the entire claim file and medical history, but on the Veteran's statement that he was exposed to noise in service without hearing protection.  There is no indication that the audiologist had knowledge that the Veteran served as a law enforcement specialist in service, nor any indication that the service records were reviewed.  The probative value of a physician's statement is dependent, in part, upon the extent to which it contains clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, in terms of probative value, the Board finds that any such connection to service by that statement is too tenuous to warrant a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Board emphasizes that the Veteran has been given several opportunities to appear for a VA examination to determine, based on a review of the record, whether his disabilities are related to service.  However, the Veteran failed to report for the examinations scheduled.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board is unable to determine whether any current hearing loss or tinnitus is related to the Veteran's service because of his failure to report for scheduled examinations.

The Board may consider only competent medical evidence to support its findings as to a question involving a medical diagnosis which is not capable of lay observation or one that is not a simple medical condition.  The Board may consider only competent medical evidence where there is a question of medical causation, where a lay assertion on medical causation is not competent evidence.  Therefore, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and hearing loss and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran contends that he has a back disability that is related to a motor vehicle accident that occurred during service. 

The service medical records show that in October 1991 he was involved in a motor vehicle accident.  At the time, he denied any neck or back pain.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for his back.  Thus the service medical records lack the combination of manifestations sufficient to identify a back disorder and sufficient observation to establish chronicity in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2011). 

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  Additionally, the Board finds that the Veteran is credible and competent to report that he experienced back pain in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In addition, lay witnesses may, in some circumstances, provide competent evidence on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, the Veteran's statements regarding a back disability is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398 (1998) (lay person competent to testify to pain and visible flatness of his feet). 

While the Veteran is competent to testify to pain in his back, he is not competent to opine as to the etiology of or render a medical diagnosis as to his back condition.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

The Veteran's post-service records do not reveal any diagnosis of a back disability.  None of the medical evidence during the period on appeal has shown any type of disability of the back.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds no competent evidence of a back disorder since the Veteran filed his claim for service connection in April 2004.  To the extent that the Veteran has complained that his back is painful, complaints of pain symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, in this case the preponderance of the evidence is against a finding that there is any competent evidence showing the presence of a current back disability.  Therefore, the claim for service connection is denied..  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Cancer

The Veteran contends that he has testicular cancer that is related to his service. 

The service treatment records include a March 1983 operative report that shows a pre-operative diagnosis of left undescended testicle and a post-operative diagnosis of anorchia.  A May 1990 periodic examination report shows a clinical finding of absence of the left gonad.  On the basis of the service treatment records, testicular cancer was not affirmatively shown during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303(a) (2011). 

Although the Veteran is competent to describe symptoms of genitourinary disability during service, which he can perceive, testicular cancer is not a condition capable of lay observation because it relies upon clinical testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Cancer is not a condition under case law  that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Testicular cancer is not a simple medical condition, such as a broken leg, because the condition cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that testicular cancer is not a simple medical condition that a lay person is competent to identify. 

The Veteran's post-service records do not reveal any diagnosis of cancer or any residuals of any cancer.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds no competent evidence of genitourinary disorder, to include cancer, since the Veteran filed his claim for service connection in April 2004.  In the absence of competent medical evidence of a diagnosis of a genitourinary disorder, to include testicular cancer, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The evidence shows that the Veteran had a diagnosis of an undescended testicle during service, and then that the testicle was removed.  However, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).  In this case, the evidence shows that the testicle was removed and was shown to be undescended.  The evidence does not show that it otherwise increased in disability during service beyond ameliorative surgery.  Therefore, the Board finds that service connection is not warranted.

The Board may consider only competent medical evidence to support its findings as to a question involving a medical diagnosis which is not capable of lay observation or one that is not a simple medical condition.  The Board may consider only competent medical evidence where there is a question of medical causation, where a lay assertion on medical causation is not competent evidence.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for any testicular cancer, because the evidence does not show that the Veteran has had testicular cancer or has any residuals thereof.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder that is related to his service.  Specifically he contends that his mental condition is related to a motor vehicle accident during service. 

The service personnel records show that the Veteran underwent punishment proceedings in November 1991 for disrespecting a noncommissioned officer by using foul language and throwing his helmet and weapon on the ground.  The Veteran's service personnel records show that he requested an early separation from service in February 1992, partly due to the financial gain of civilian employment.  

The service medical records show that the Veteran was noted to be psychiatrically normal upon enlistment in service and he denied a history of nervous trouble of any sort.  On mental health clinic evaluation in January 1988, he was not noted to have any psychiatric disorder. 

In a May 2004 opinion, the Veteran's private psychiatrist diagnosed the Veteran with attention deficit hyperactivity disorder that the psychiatrist opined was a neuro-developmental disorder that began in childhood.  The psychiatrist further opined that the Veteran suffered from attention deficit hyperactivity disorder during his service and that it was a contributing factor in his involuntary separation from service.  The psychiatrist also opined that the stress of military life caused a worsening of the Veteran's symptoms. 

Initially, the Board notes that while the private psychiatrist in May 2004 diagnosed the Veteran with a neuro-developmental disorder that had onset in childhood, there is no objective evidence documenting a mental health condition prior to active duty and none was noted on service induction.  As a psychiatric disorder is not shown by clear and unmistakable evidence to have pre-existed service, the presumption of soundness has not been rebutted as to a psychiatric disorder.  Therefore, the Veteran is presumed sound as to a psychiatric disorder when he entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Having established that the Veteran is entitled to a presumption of soundness with respect to a psychiatric condition, the next step of the inquiry is to determine whether the Veteran developed a chronic psychiatric disability during active service.

The service medical records contain no complaint, history, or finding of an acquired psychiatric disorder, and on mental health clinic evaluation in January 1988, he was not noted to have any psychiatric disorder.  Therefore, the Board finds that an acquired psychiatric disorder was not affirmatively shown to be present during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

After service, a May 2004 opinion from the Veteran's private psychiatrist diagnosed the Veteran with attention deficit hyperactivity disorder (ADHD) that the psychiatrist opined was a neuro-developmental disorder that began in childhood, which was present during service, and which was worsened by service.  However, even assuming that the Veteran did have a preexisting disorder, ADHD is a developmental disorder, as confirmed by that psychiatrist.  Because the evidence shows that the attention deficit hyperactivity disorder was a developmental disorder, it is not considered a disability for VA purposes.  38 C.F.R. § 3.303(c) (2011).  Accordingly, ADHD is not a disability for which service connection may be granted.  38 C.F.R. § 4.9 (2011); Winn v. Brown, 8 Vet. App. 510 (1996), Beno v. Principi, 3 Vet. App. 439 (1992). 

The Board acknowledges that, under the law, if a superimposed disease or injury occurred as a result of active duty service that resulted in disability in addition to the ADHD, then service connection could be granted for that resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45,711 (1990).  However, as stated above, the Veteran's service treatment records do not contain any complaint or treatment for psychiatric problems during active service, nor is there any post-service medical evidence showing any acquired psychiatric disorder.  Absent a showing that a separate disability had been incurred in or aggravated by service and superimposed upon the ADHD, service-connection for a psychiatric disorder has not been established.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  

The evidence of record does not show that any other acquired psychiatric disorder has been diagnosed in addition to the Veteran's ADHD.  Accordingly, service connection for a psychiatric disorder must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the private psychiatrist opined that the ADHD worsened during service, the evidence does not show that any other acquired psychiatric disability has manifested or been diagnosed at any time.

The Board has considered the statements of the Veteran asserting a relationship between a psychiatric condition and service, to include the in-service motor vehicle accident.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Board finds that the preponderance of the evidence is against the claim for service connection because the evidence does not show any competent diagnosis of an acquired psychiatric related to service.  Furthermore, the evidence does not show that the developmental defect of attention deficit hyperactivity disorder resulted in any superimposed psychiatric disability during or as a result of service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a back disability is denied. 

Service connection for a genitourinary disability, claimed as testicular cancer, is denied. 

Service connection for an acquired psychiatric disability, to include attention deficit hyperactivity disorder, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


